Citation Nr: 1434160	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-48 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

On his VA form 9, filed in December 2009, the Veteran indicated that he wished to appear at a hearing before a Veterans Law Judge sitting at the RO.  The Veteran was scheduled for such a hearing; however, he did not report and has not provided good cause for his absence.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).


REMAND

The Veteran contends that he has a hearing loss that is related to military service.  Specifically, the Veteran alleges in-service exposure to white noise while serving as an operator.  He reports that there was constant background static while he was wearing his headphones.  He also indicated that, while stationed in Alaska, a fellow soldier shot his rifle in close range when the Veteran was not wearing hearing protection.  The Veteran's DD Form 214 confirms that the Veteran's military occupational specialty (MOS) was as an Aerospace Control and Warning Systems Operator.  Service treatment records reflect that he was stationed in Alaska.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

The Veteran was provided with a VA Audio examination in August 2009.  The Veteran's pure tone results were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
35
55
LEFT
5
5
25
55
55

These results reflect that the Veteran has a current hearing loss under VA regulations.  38 C.F.R. § 3.385, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McLain v. Nicholson, 21 Vet. App. 319 (2007).

The VA examiner reported the Veteran's history, including his contentions of in-service noise exposure.  The examiner noted that the Veteran had normal hearing at entrance into the military and normal hearing at discharge.  She opined that, therefore, no hearing loss was due to military noise exposure. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an addendum opinion is necessary for the examiner to address the Veteran's contentions regarding his in-service noise exposure.  The examiner should note that the absence of hearing loss while on active duty cannot, on its own, serve as the basis for a finding that his hearing loss is not related to service.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

As such, the Veteran's claims file should be returned to the VA examiner who provided the August 2009 VA audio examination in order to provide an addendum opinion that clearly addresses the Veteran's contentions regarding in-service noise exposure and the holding in Hensley.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA audiologist who provided the August 2009 examination in order to obtain an addendum opinion regarding the etiology of the Veteran's hearing loss.  If the same examiner is not available, send the claims file to a similarly qualified VA audiologist to provide the required addendum opinion.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that currently diagnosed bilateral hearing loss had its onset in service or is otherwise traceable to the Veteran's military service, to include his in-service acoustic trauma/noise exposure.  The examiner should address the Veteran's reports that there was constant background static while he was wearing his headphones while on duty as an operator, and that a fellow soldier shot a rifle in close proximity to the Veteran.  The examiner should also specifically address the Veteran's competent assertions of continued hearing problems since service and provide the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service. 

The examiner should note that, an absence of a hearing loss in service cannot, on its own, service as the basis for a negative opinion.  If audiometric test results at separation 

from military service is relied upon for an opinion that current disability is not traceable to service, the medical reasons/explanation for why this is so should be provided.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.

2.  Thereafter, readjudicate the issue of entitlement to service connection for hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

